FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 HANGOVER JOES HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2 N. Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code ACCREDITED MEMBERS HOLDING CORPORATION (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 120,322,628 shares of the issuer's common stock, par value $0.001, outstanding as of August 14, 2012. EXPLANATORY NOTE Hangover Joe's Holding Corporation is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the period ended June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012 (the “Form 10-Q”), for the sole purpose to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S–T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6. EXHIBITS Exhibit No. Title 3.1.1 Articles of Incorporation. Incorporated by reference from Form SB-2 Registration Statement, January 29, 2007. 3.1.2 Amendment to Articles of Incorporation. Incorporated by reference from Form 10-Q for the quarter ended March 31, 2010 and filed on May 17, 2010. 3.1.3 Amendment to the Articles of Incorporation.Incorporated by reference from Form 8-K dated December 15, 2010, and filed on December 20, 2010. 3.1.4 * Amendment to the Articles of Incorporation. 3.1.5 * Amendment to the Articles of Incorporation. Bylaws. Incorporated by reference from Form 8-K dated October 19, 2010, and filed on October 25, 2010. 31.1 * Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Michael Jaynes, Chief Executive Officer). 31.2 * Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (J.W. Roth, Chief Financial Officer). 32.1 * Certification Pursuant to 18 U.S.C. §1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Michael Jaynes, Chief Executive Officer). 32.2 * Certification Pursuant to 18 U.S.C. §1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (J.W. Roth, Chief Financial Officer). 101 Interactive Data Files Pursuant to Rule 405 of Regulation S-T. Filed herewith * Previously filed onForm 10-Q for the period ended June 30, 2012 and filed on August 14, 2012. In accordance with the requirements of the Securities Exchange Act of 1934, we have duly caused this report to be signed on our behalf by the undersigned, thereunto duly authorized. HANGOVER JOE’S HOLDING CORPORATION Date: August 17, 2012 By: /s/J.W. Roth Chief Financial Officer Date:August 17, 2012 By: /s/ Michael Jaynes Chief Executive Officer
